DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings filed on 10/05/2022 are objected to because the numerals in replacement Figs. 1-3 have been condensed into tiny font compared to the original which make the numerals unclear and illegible.  Furthermore, details of the individual components contained in the Figures have been lightened (i.e., light lines) such that the individual components appear indiscernible.  Applicant is advised to view examples of suitable patent drawings from previously cited references in the PTO-892.
Figs. 2-3 of the replacement drawings filed on 10/05/2022 remain objected to because they have reference numerals 105 (directed to a “magnetic bracket”) and 106 (directed to a “rack spur”) pointed to the same structure.  
The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the rectangular plates” as recited in claim 1 (see also Applicant’s para. [0012]), a “first rectangular plate” and “second rectangular plate” as recited in claim 4 must be shown (such as with a line and reference numeral in the drawings and in the specification) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant is advised to employ the services of a competent draftsman.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment to paragraph [0003] of the specification filed on 10/05/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Paragraph [0003] was amended to include the sentence: “An internal cylindrical cavity is between two rectangular plates each coupled to a rack spur inside the cylindrical chamber.”
As best illustrated in Fig. 1, the device has a cylindrical chamber in which the individual components reside, no rectangular plates are shown internal of the cylindrical chamber.  Even assuming in arguendo that the magnetic brackets 105 are to be considered the “rectangular plates,” the magnetic brackets 105 are not coupled to the rack spurs 106 inside the cylindrical chamber.  Furthermore, the cylindrical chamber defines an internal cylindrical cavity, not the brackets 105.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Objections
Claims 6-7 are objected to because of the following informalities:  
Claim 6 recites multiple instances of “rectangular plates” which should simply recite “plates.” 
Claim 7 is generally replete with grammatical errors and verbose.  Claim 7 should simply recite: The exercise device of claim 6, wherein the knob contains a small hole which is connected to the two chords such that when the knob is turned, the chords move the magnetic brackets inwards or outwards from the first rack spur and second rack spur, thus increasing or decreasing resistance.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites among other limitations in the last paragraph “a knob configured to change a resistance exerted on the first and second handles based on the two magnetic brackets rotating around the fixed component” which is generally unclear and indefinite.
Paragraph [0012] of Applicant’s specification discloses that when a “user turns knob 108, the chords 109 move the magnetic bracket brace 112, which simultaneously moves the magnetic bracket 105 inwards and outwards from the rack spur 106 and magnetic brackets 105, thus increasing or decreasing the resistance. When the knob 108 is turned, the two chords 109 pull the magnetic bracket 105 towards or away from the rack spur 106.” It is unclear how “the at least two magnetic brackets” rotate around the fixed component 104.  The magnetic brackets 105 only move linearly (i.e., in/out relative to the curved inner surface of the cylindrical chamber), whereas only the rack spur gear 111 and knob 108 rotate.
Claim 1 recites the limitation "the rectangular plates" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear whether the magnetic brackets are the rectangular plates, or whether the rectangular plates are different structural components.  The Office takes the position that there are no “rectangular plates” as even the magnetic brackets 105 appear curved as illustrated in Fig. 1.  Furthermore, word search of the original specification reveals no use of the term “rectangular plates” except for in the claims as originally filed.  In use, the two chords pull the magnetic brackets 105 toward or away from the rack spurs 106.
Claim 4 recites “an internal cylindrical cavity formed with a first rectangular plate coupled to said first rack spur and a second rectangular plate coupled to said second rack spur” which is generally unclear.  It is unclear how an internal cylindrical cavity is formed with a first rectangular plate coupled to said first rack spur and a second rectangular plates coupled to said second rack spur.  As best shown in Applicant’s Fig. 1, the cylindrical chamber forms a cylindrical internal cavity, not by rectangular plates.  Applicant’s Figs. 2-3 show cross-sectional views of the cylindrical internal cavity.  No rectangular plates are illustrated in the drawings. Rack spurs 106 do not coupled to any rectangular structures but only couple to rods 103 and a spur gear 111. 
Claim 7 recites among other limitations in the last two lines “based on the at least two magnetic brackets rotating around the fixed component and two chords pulling the rectangular plates towards or away from the two magnetic brackets” which is generally unclear and indefinite.  Paragraph [0012] of Applicant’s specification discloses that when a “user turns knob 108, the chords 109 move the magnetic bracket brace 112, which simultaneously moves the magnetic bracket 105 inwards and outwards from the rack spur 106 and magnetic brackets 105, thus increasing or decreasing the resistance. When the knob 108 is turned, the two chords 109 pull the magnetic bracket 105 towards or away from the rack spur 106.” It is unclear how “the at least two magnetic brackets” rotate around the fixed component.  The magnetic brackets 105 only move linearly (i.e., in/out relative to the curved inner surface of the cylindrical chamber), whereas only the rack spur gear 111 and knob 108 rotate. Furthermore, it is unclear whether the magnetic brackets are the rectangular plates, or whether the rectangular plates are different structural components.  The Office takes the position that there are no “rectangular plates” as even the magnetic brackets 105 appear curved as illustrated in Fig. 1.  Furthermore, word search of the original specification reveals no use of the term “rectangular plates” except for in the claims as originally filed.  In use, the two chords pull the magnetic brackets 105 toward or away from the rack spurs 106.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art of record to Fazio (US Pat. No. 5,735,780) teaches an exercise device having a cylindrical chamber having rods extending from opposing ends of the chamber, but fails to teach at least two magnetic brackets and a knob configured to change resistance based on the at least two magnetic brackets.



Response to Arguments
Applicant’s arguments have been considered but are unpersuasive.  Claims 1-7 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784